Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention 1, claims 1-24, in the reply filed on 23 April 2021 is acknowledged.  The traversal is on the ground(s) that Examiner has not satisfactorily shown that there would be a serious burden if the claims were not restricted and in particular any search directed at the claims of invention 1 would uncover the most relevant art with respect to inventions II or III.  This is not found persuasive because of the extreme breadth and diversity of the claims.  In particular, claim limitations “a parameter”, “reference substrate”, “modifying” and “a chamber component” provide for a substantially large number of scenarios for claim interpretation.  Similarly, claim 32 drawn to a generic chamber component is quite broadly set forth but with properties not required by claims 1 or 25.  It follows that what is uncovered in a search for claims 1 very well may not be applicable or most applicable to the more determined claim language of claims 25 or 32.  
Thus, the requirement is still deemed proper and is therefore made FINAL.
Claims 25-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the aforementioned reply.

Claim Interpretation
In Applicant’s response, it was clarified that the recited claim feature “heated pedestal” may also be considered as the recited claim feature “chamber component” even though there is no clear structural connection thereto.  It follows that other claimed features may also have overlap, where no 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-6, 13 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2011/0220148 to Consiglio et al.  
Regarding claim 1:  Consiglio et al. disclose a method, comprising: measuring (i.e. diagnosing via inspection) a parameter of a reference substrate or a heated pedestal using one or more sensors (e.g., means for performing vapor phase decomposition-atomic absorption spectrophotometry (VPD-AAS), VPD-inductively coupled plasma-mass spectrometry (VPD-ICP-MS), or total-reflection X-ray fluorescence spectrometry (TXRF); and modifying a surface of a chamber component (e.g. wet clean and/or dry clean) based on the measured parameter (see, e.g., paras. 56-76).  Note:  Consiglio et al. teaches modifiying 
With respect to claim 4, the chamber component may be modified via chemical texturing (e.g. wet or dry etching).
With respect to claims 5-6, measuring the parameter of the reference substrate and modifying the surface of the chamber component may be done in a single process chamber or in different process chambers.  See, e.g., para. 57-71, wherein measuring and a wet clean process may be performed in-situ or ex-situ and a dry clean process is disclosed as an insitu process.
With respect to claim 13, the aforementioned method may be stored on a non-transitory computer readable medium for storing instructions executable by at least one processor (see, e.g., paras. 52-55).
With respect to claim 16, the chamber component may be modified via chemical texturing (e.g. wet or dry etching).
With respect to claims 17-18, measuring the parameter of the reference substrate and modifiying the surface of the chamber component may be doe in a single process chamber (i.e. in-situ in “100”) or in different process chambers (i.e. ex-situ).  See, e.g., para. 59.

Claim(s) 1-3 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No.2012/0264051 to Angelov et al.  
Regarding claim 1:  Angelov et al. disclose a method, comprising: measuring a parameter of a reference substrate or a heated pedestal (including cover with a wafer-facing surface) using one or more sensors; and modifying (e.g. reworked via polishing) a surface of a chamber component based on the measured parameter (see, e.g., paras. 111-114).  
With respect to claims 2-3, Angelov et al. teach modifying the cover wafer-facing surface of the heated pedestal to a specific emissivity only, such that other surfaces of the heated pedestal will have a different emissivity.  Also, the disclosed polishing will necessarily change a surface area of the cover wafer-facing surface of the heated pedestal.
With respect to claim 8, Angelov et al. further teach generating a thermal map based on the measured parameter and modifying the surface of the chamber component based on the thermal map (see, e.g., Fig. 12 and paras. 34, 41, 121).
With respect to claim 13, the aforementioned method may be stored on a non-transitory computer readable medium for storing instructions executable by at least one processor (see, e.g., paras. 52-55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 9, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consiglio et al. as applied to claims 1, 4-6, 13 and 16-18 above and further in view of U.S. Patent Pub. No. 2012/0273005 to Ramachandran et al.
Regarding claims 7 and 19, Consiglio et al. disclose the method as claimed and as described above.
However, Ramachandran et al. fail to teach applying a transfer function to the measured parameter of the reference substrate or the heated pedestal to generate a target pattern and modifying the surface of the chamber component based on the target pattern.
Ramachandran et al. disclose applying a transfer function (see, e.g., para. 38) to a measured parameter (e.g. thickness) of a chamber component surface subject to unwanted deposits and therefore undergoing a cleaning process to generate a target pattern (i.e. endpoint thickness) and modifying the surface of the chamber component based on the target pattern for the purpose of terminating the process appropriately (see, e.g., para. 37).
It would have been obvious to one of ordinary  skill in the art at the time Applicant’s invention was effectively filed to have applied a transfer function to a measured parameter of a chamber component surface subject to unwanted deposits and therefore undergoing a cleaning process to generate a target pattern (i.e. endpoint thickness) and modified the surface of the chamber component based on the target pattern in order to terminate the process appropriately as taught by Ramachandran et al.
With respect to claims 9 and 21, Ramachandran et al. teach that film thickness may be used a measure parameter for determining a modifying step of a chamber component surface (see, e.g., paras. 37 and 38).

Claim(s) 10-12 and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Consiglio et al. as applied to claims 1, 4-6, 13 and 16-18 above and further in view of U.S. Patent Pub. No. 2006/0093756 to Rajagopalan et al.
Consiglio et al. disclose the method as claimed and as described above, including performing the modifying step either in the chamber in which the chamber component functions or outside of the chamber in which the chamber component functions.
However, Consiglio et al. fail to teach also performing a protective coating after modifying the surface of the chamber component.
Rajagopolan et al. teach forming a protective coating via seasoning after modifying the surface of a chamber component for the purpose of accomplishing subsequent modifying steps (i.e. cleanings) more efficiently and in order to provide a glue layer for potential contaminating particles (see, e.g., paras. 45-46).
Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have formed a protective coating via seasoning after modifying the surface of the chamber component of Consiglio et al. in order to accomplish subsequent modifying steps (i.e. cleanings) more efficiently and in order to provide a glue layer for potential contaminating particles as taught by Rajafopolan et al.

Claims 13-15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No.2012/0264051 to Angelov et al.  
Regarding claims 13-15 and 20, as detailed above Angelov et al. disclose a method substantially as claimed and comprising: measuring a parameter of a reference substrate or a heated pedestal (including cover with a wafer-facing surface) using one or more sensors; and modifying (e.g. reworked via polishing) a surface of a chamber component based on the measured parameter (see, e.g., paras. 111-114).   Angelov et al. also teach:   modifying the cover wafer-facing surface of the heated pedestal to a specific emissivity only, such that other surfaces of the heated pedestal will have a different emissivity, wherein the disclosed polishing will necessarily change a surface area of the cover wafer-facing surface of the heated pedestal; and generating a thermal map based on the measured parameter and modifying the surface of the chamber component based on the thermal map (see, e.g., Fig. 12 and paras. 34, 41, 121).
However, Angelo et al. fail to explicitly teach the aforementioned method may be stored on a non-transitory computer readable medium for storing instructions executable by at least one processor.  Nevertheless, provision of the same is well-known in the art and the reference does teach that a system controller may be may be used to control some or even most activities of the apparatus  (see, e.g., paras. 98-102), wherein the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Thus, it would have been obvious to one of ordinary skill in the art exercising ordinary creativity, common sense and logic at the time Applicant’s invention was filed to have provided the method stored on a non-transitory computer readable medium for storing instructions associated with the method executable by at least one processor as taught elsewhere in Angelov et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KARLA A MOORE/Primary Examiner, Art Unit 1716